DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron et al, US 2014/0034076 in view of Lavergne et al, Journal of Colloid and Interface Science.
Bergeron et al teach a hand dishwashing composition comprising 25% C12-13 alkyl sulfate, 7% lauryl dimethyl amine oxide, 4% ethoxylated alcohol, and the balance water (68% anionic surfactant), wherein the composition has a pH of 10 (¶698, example 10).  Another example comprises 15% C12-15 alkyl ether (2.2) sulfate, 3% lauryl dimethyl amine oxide, 2% ethoxylated alcohol, and the balance water (75% anionic surfactant), wherein the composition has a pH of 7.8 (example 17).  These are typical examples of hand dishwashing detergents containing well-known anionic, amphoteric, and nonionic surfactants, however the reference does not teach alkyl isosorbide sulfate anionic surfactants.
Lavergne et al teach sodium dodecyl isosorbide sulfates, anionic surfactants based on a renewable building block (see title).  The reference teaches isosorbide surfactants as bio-based alternatives to sodium lauryl sulfate and sodium laureth (2EO) sulfate, and notes that the foaming properties of the isosorbide surfactants are comparable to these typical anionic surfactants even at a lower concentration (see abstract).
And so, one of ordinary skill in the art, using the typical anionic surfactants of Bergeron, but becoming aware of the teachings of Lavergne, that a bio-based alternative anionic surfactant with comparable foaming properties at a lower concentration was available, would be motivated to substitute at least a portion of a typical anionic surfactant for this “new and improved” surfactant.  Only a 25% substitution is required to satisfy all claim limitations.  This seems well within the sphere of confidence of a person of ordinary skill, and indeed this is how progress occurs in the detergent arts.  There was a time many years ago when alkyl sulfate and alkyl ether sulfate were the “new surfactants” and they quickly took over much of the market.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761